Citation Nr: 0022028	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-21 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from December 10, 1996?

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from April 1963 to July 1976.  
He is a survivor of the tragic fire on board the USS FORRESTAL 
(CVA-59) in July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Manchester, New Hampshire Department of Veterans Affairs (VA) 
Regional Office (RO).

On appeal the veteran has raised the issues of entitlement to 
service connection for optic nerve damage, neck and upper 
back pain, a balance and proprioception disorder, muscle 
aches, numbness, tingling, and joint pain.  He has also 
raised a claim of entitlement to an increased evaluation for 
a bilateral hearing loss.  These issues, however, are not 
currently developed or certified for appellate review.  That 
is, the RO has failed to enter an initial decision on these 
claims.  Accordingly, these matters are referred to the RO 
for appropriate consideration.

The Board further notes that the RO has deferred 
consideration of the veteran's claim of entitlement to 
permanency of a total disability evaluation for 
non-Hodgkin's lymphoma pending the completion of a future 
examination.  This issue therefore also is not before the 
Board for appellate review.


REMAND

In November 1999, the RO denied service connection for a loss 
of a sense of smell and a loss of a sense of taste.  In May 
2000, the veteran filed a notice of disagreement.  
Unfortunately, a statement of the case with respect to these 
issues has yet to be issued.  While it is true that the 
appellant also has not submitted a timely substantive appeal, 
the Board is obligated to remand this case under the decision 
in Manlicon v. West, 12 Vet. App. 238 (1999).

In a letter dated in April 2000, the RO informed the veteran 
that his appeal had been certified for appellate review and 
that the appellate record was being transferred to the Board.  
In May 2000, the RO received new documentary evidence 
pertinent to the matter on appeal along with the veteran's 
written request that the RO review this evidence first.  In 
July 2000, the RO forwarded the new evidence to the Board as 
well as the veteran's request for an initial review by the 
RO.  The veteran has not waived his right under 38 C.F.R. 
§ 20.1304(c) (1999) to have the RO initially review this 
evidence.  

Accordingly, this case must be REMANDED for the following 
action:

1.  The RO must review the evidence 
submitted by the appellant in May 2000. 

2.  The RO should issue a statement of 
the case on the issue of whether service 
connection for a loss of a sense of smell 
or taste is warranted.  The claimant is 
advised that he must submit a timely 
substantive appeal to perfect his right 
to appellate review by the Board.

Thereafter, with respect to the question pertaining to the 
rating to be assigned the veteran's service connected PTSD, 
if the decision remains adverse to the appellant, the RO must 
issue a supplemental statement of the case.  The veteran 
should then be provided an opportunity to respond to it.  The 
case should thereafter be returned to the Board for appellate 
consideration.

With respect to the claim for service connection for the loss 
of a sense of taste and smell this claim is REMANDED to 
afford due process of law.  Again, the veteran must perfect 
his appeal in order for the Board to exercise appellate 
jurisdiction.

The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


